DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive. Applicant argued Griebenow alone or in combination with the other references does not teach forming a first doped region adjacent to the first spacer before forming the photoresist layer because Griebenow does not disclose forming a photoresist layer or forming a second doped region adjacent to the second spacer after forming the second spacer because Griebenow forms a silicide region 254 adjacent to the second spacer, not a doped region.
However, Griebenow in view of Kim teach these features. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In reference to forming a first doped region adjacent to the first spacer before forming the photoresist layer, Griebenow teaches layer 206, analogous to the claimed photoresist layer in sequence and function, and Kim teaches forming an analogous layer 29 of photoresist material. Griebenow teaches forming a first doped region, 253E in Figure 2a, in the substrate, wherein the first doped region is adjacent to the sidewall of the first spacer 265, paragraph 35, before forming layer 206 (Figure 2b). Griebenow proceeds to form layer 206 on the sidewall of the first spacer and subsequently use the layer 206 as a mask to remove the hardmask and a portion of the first spacer, as does Applicant with the claimed photoresist layer. The deficiency of Griebenow with respect to the claimed invention lies in the material of layer 206 not being photoresist.
	Kim meanwhile, teaches a layer 29, formed on a first spacer 27, where layer 29 is a photoresist material, paragraph 44. In view of Kim, modifying layer 206 of Griebenow to be photoresist is merely an obvious substitution of one known spacer material for another.
	Therefore, Griebenow in view of Kim teaches forming a first doped region adjacent to the first spacer before forming the photoresist layer.
	In reference to forming a second doped region adjacent to the second spacer after forming the second spacer, while Griebenow does form silicide layer 254 adjacent to the second spacer, Griebenow also forms second doped region 253D in Figure 2j, adjacent to a sidewall of the second spacer. Griebenow discloses “the spacer structure 255 may be formed in accordance with any appropriate process technique. Thereafter, an implantation process may be performed to incorporate the dopant species for the deep drain and source regions 253D,” paragraph 50. As can be seen in Figure 2j, reproduced and annotated below, second doped region 253D is aligned to the second spacer 255 and is located laterally adjacent to the second spacer 255.


    PNG
    media_image1.png
    287
    501
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Alignment of the doped region 253D adjacent to second spacer 255.)]	For at least these reasons, the combination of Griebenow and Kim is still proper and renders the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griebenow et al. (US 2011/0159657) in view of Kim (US 2002/0158289) and Jawarani et al. (US 2008/0261385).
In reference to claim 1, Griebenow et al. (US 2011/0159657), hereafter “Griebenow,” discloses a method for manufacturing a metal oxide semiconductor transistor, comprising: sequentially forming a gate stack structure 261-263 in Figure 2a, and a hardmask layer 264 on the gate stack structure on a substrate; 
forming a first spacer 265 on a sidewall of the gate stack structure and a sidewall of the hardmask layer, paragraph 33; 
forming a layer, 206 in Figure 2b, on a sidewall of the first spacer, wherein a top surface of the layer is higher than a top surface of the gate stack structure, paragraph 38; 
removing the hardmask layer and a portion of the first spacer to expose the top surface of the gate stack structure, wherein a top surface of a remaining first spacer is higher than the top surface of the gate stack structure, Figure 2d and paragraph 41; 
removing the layer, paragraph 42; and
forming a second spacer, 255 in Figure 2j, on a sidewall of the remaining first spacer,
wherein, before forming the layer on the sidewall of the first spacer, the method further comprises forming a first doped region 253E in Figure 2a, in the substrate, wherein the first doped region is adjacent to the sidewall of the first spacer, paragraph 35, and
wherein after forming the second spacer on the sidewall of the remaining first spacer, the method further comprises forming a second doped region, 253D in Figure 2j, in the substrate, wherein the second doped region is adjacent to a sidewall of the second spacer, paragraph 50.
Griebenow does not disclose forming a photoresist layer on a sidewall of the first spacer or wherein a top surface of the second spacer is higher than the top surface of the gate stack structure.
Kim (US 2002/0158289), hereafter “Kim,” discloses a method of making a semiconductor device including teaching forming a photoresist layer, 29 in Figure 8, on a sidewall of the first spacer 27, paragraph 44. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a photoresist layer on a sidewall of the first spacer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case, substituting one spacer material for another.
Kim does not disclose a top surface of the second spacer is higher than the top surface of the gate stack structure.
Jawarani et al. (US 2008/0261385), hereafter “Jawarani,” discloses a method of making a semiconductor device including teaching a top surface of the second spacer, 803 in Figure 8, is higher than the top surface of the gate stack structure 105, paragraphs 25 and 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a top surface of the second spacer to be higher than the top surface of the gate stack structure. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one spacer height for another.
	In reference to claim 3, Griebenow is silent regarding the first doped region being a lightly doped region.
	Jawarani teaches first doped regions, 111, 113 are lightly doped regions, paragraphs 15 and 18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first doped regions to be lightly doped regions. To do so would have merely been to combine prior art elements according to known methods to yield predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). MPEP 2143 I. A.
In reference to claim 7, Griebenow discloses a material of the first spacer 265 comprises silicon oxide, silicon nitride, or silicon oxynitride, paragraph 33.
In reference to claims 8 and 10, Griebenow discloses wherein the first spacer comprises: a first sub-spacer 265L, formed on the sidewall of the gate stack structure; and a second sub-spacer, 265S formed on a sidewall of the first sub-spacer, wherein a material of the second sub-spacer comprises silicon nitride, paragraph 33.
In reference to claim 12, Griebenow does not disclose a material of the second spacer comprises silicon nitride.
Jawarani discloses a material of the second spacer 803 comprises silicon nitride, paragraph 26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second spacer to comprise silicon nitride. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one spacer material for another.
In reference to claim 14, Griebenow discloses the second doped region is a source/drain region, paragraph 50.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Griebenow et al. (US 2011/0159657) in view of Kim (US 2002/0158289) and Jawarani et al. (US 2008/0261385) as applied to claim 1 above and further in view of Chidambarrao et al. (US 2007/0275532).
In reference to claim 4, Griebenow in view of Kim discloses the photoresist layer as addressed above in reference to claim 1. 
Griebenow in view of Kim does not disclose forming the photoresist layer comprises: forming a photoresist material layer on the substrate to cover the substrate, the first spacer, and the hardmask layer; and removing a portion of the photoresist material layer to expose a top surface of the hardmask layer and a portion of the sidewall of the first spacer and form the photoresist layer.
Chidambarrao et al. (US 2007/0275532) discloses a method of making a semiconductor device including teaching forming a material layer on the substrate to cover the substrate, the first spacer 28, and the hardmask layer 24; and removing a portion of the material layer to expose a top surface of the hardmask layer and a portion of the sidewall of the first spacer and form the layer 36 in Figure 1C, paragraph 45. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the photoresist layer to comprise: forming a photoresist material layer on the substrate to cover the substrate, the first spacer, and the hardmask layer; and removing a portion of the photoresist material layer to expose a top surface of the hardmask layer and a portion of the sidewall of the first spacer and form the photoresist layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one spacer configuration for another.
	In reference to claim 5, Griebenow in view of Kim does not disclose a material of the photoresist material layer comprises a carbon-based material or a polymer material.
	The examiner takes OFFICIAL NOTICE that it is well known in the art for photoresist materials to comprise carbon-based or polymer materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a material of the photoresist material layer to comprise a carbon-based material or a polymer material. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one photoresist material for another.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Griebenow et al. (US 2011/0159657) in view of Kim (US 2002/0158289) and Jawarani et al. (US 2008/0261385) as applied to claims 1 and 8 above and further in view of Cremonesi et al. (US 2006/0183281).
In reference to claim 6, Griebenow does not disclose a material of the hardmask layer comprises silicon oxide or silicon oxynitride.
Cremonesi et al. (US 2006/0183281), hereafter “Cremonesi,” discloses a method of making a semiconductor device including teaching a material of the hardmask layer comprises silicon oxide, (oxidized polysilicon) paragraphs 18 and 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a material of the hardmask layer to comprise silicon oxide. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one dielectric material for another.
In reference to claim 9, Griebenow does not disclose a material of the first sub-spacer comprises silicon oxide or silicon oxynitride.
Cremonesi teaches a first spacer comprising a first sub-spacer 10 formed on the sidewall of a gate stack structure 8, and a second sub-spacer 11(16), formed on a sidewall of the first sub-spacer wherein a material of the first sub-spacer comprises silicon oxide, Figure 5 and paragraph 19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a material of the first sub-spacer to comprise silicon oxide. One would have been motivated to do so in order to reduce the stress generated by the second sub-spacer layer and provide etching selectivity to provide a stopping layer in etching the second sub-spacer, paragraphs 19 and 27.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Griebenow et al. (US 2011/0159657) in view of Kim (US 2002/0158289) and Jawarani et al. (US 2008/0261385) as applied to claims 1 above and further in view of Juengling et al. (US 2004/0043573).
In reference to claim 11, Griebenow discloses the second spacer on the sidewalls of the first spacer and gate stack structure exposes the top surface of the gate stack structure, Figure 2j.
Griebenow is silent regarding forming the second spacer comprises: conformally forming a spacer material layer on the substrate, the first spacer, and the gate stack structure by performing an atomic layer deposition (ALD) process or a plasma enhanced ALD process; and removing a portion of the spacer material layer.
Juengling et al. (US 2004/0043573) discloses a method of making a semiconductor device including teaching forming a spacer comprises: conformally forming a spacer material layer, 208 in Figure 4A, on the substrate and the gate stack structure by performing an atomic layer deposition (ALD) process or a plasma enhanced ALD process; and removing a portion of the spacer material layer, Figure 4B and paragraph 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for forming the second spacer to comprise: conformally forming a spacer material layer on the substrate, the first spacer, and the gate stack structure by performing an atomic layer deposition (ALD) process or a plasma enhanced ALD process; and removing a portion of the spacer material layer.
To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying a well-known spacer formation technique as in Juengling to forming the second spacers of Griebenow.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897